Title: Thomas Jefferson to Richard Bland Lee, 11 August 1819
From: Jefferson, Thomas
To: Lee, Richard Bland


          
             Aug. 11. 19.
          
          I am indebted to you, dear Sir, for your excellent oration on the 4th of July, and still more for the indulgence with which you have been so good as to view what relates to myself. in a new government as ours was, and especially in one somewhat ambiguous in it’s form, it was to be expected that there would be differences of opinion as to the direction in which it should be administered. time seems to have given it it’s settled shape, and happily all our citizens have rallied to it. but what is to be the next subject of dispute? is it to be political,  commercial, religious or what? for all free people must have some topic of division. this I shall leave to those now on the stage, who, from the advances in science will be wiser than their predecessors. I salute you with friendly esteem and respect.
          
            Th: Jefferson
          
        